UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-18560 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) Georgia 58-1861820 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Bull Street, Savannah, Georgia31401 (Address of principal executive offices)(Zip Code) (912) 629-6486 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,199,237 common shares, $1.00 par value, at October 31, 2012. The Savannah Bancorp, Inc. and Subsidiaries Form 10-Q Index September 30, 2012 Page Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets September 30, 2012 and 2011 and December 31, 2011 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Other Comprehensive Income (Loss) for the Three Months and Nine Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 7 Condensed Notes to Consolidated Financial Statements 8-21 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-38 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4.Controls and Procedures 38 Part II – Other Information Item 1.Legal Proceedings 38-39 Item 1A. Risk Factors 39 Item 6.Exhibits 39 Signatures - 2 - Part I – Financial Information Item 1.Financial Statements The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets ($ in thousands, except share data) September 30, December 31, September 30, Assets (Unaudited) (Unaudited) Cash and due from banks Federal funds sold Interest-bearing deposits in banks Cash and cash equivalents Securities available for sale, at fair value (amortized cost of $77,263, $81,764 and $87,014) Loans, net of allowance for loan losses of $18,110, $21,917 and $22,854 Premises and equipment, net Other real estate owned Bank-owned life insurance Goodwill and other intangible assets, net Deferred tax assets, net - Other assets Total assets $ 896,267 $ 985,235 $ 988,720 Liabilities Deposits: Noninterest-bearing $ 122,283 $ 106,939 Interest-bearing demand Savings Money market Time deposits Total deposits Short-term borrowings Other borrowings Federal Home Loan Bank advances Subordinated debt to nonconsolidated subsidiaries Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - - Common stock, par value $1 per share:shares authorized 20,000,000; issued 7,201,346 Additional paid-in capital Retained earnings Treasury stock, at cost, 2,109, 2,210 and 2,210 shares Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ 896,267 $ 985,235 $ 988,720 The accompanying notes are an integral part of these consolidated financial statements. - 3 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations ($ in thousands, except per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest and dividend income Loans, including fees $ 10,535 $ 28,341 $ 31,852 Investment securities: Taxable Tax-exempt 58 60 Dividends 26 14 67 48 Deposits with banks 61 25 84 Federal funds sold - 1 1 3 Total interest and dividend income Interest expense Deposits Short-term and other borrowings Federal Home Loan Bank advances 67 87 Subordinated debt 80 75 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Trust and asset management fees Service charges on deposit accounts Mortgage related income, net 76 72 Gain on sale of securities 21 Other operating income Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment Information technology FDIC deposit insurance Loan collection and OREO costs Amortization of intangibles 56 56 Loss on sales and write-downs of foreclosed assets Other operating expense Total noninterest expense Income (loss) before income taxes Income tax expense (benefit) Net income (loss) $ (15,976) $ (16,591) Net income (loss) per share: Basic $ (2.22) $ 0.17 $ (2.30) $ (0.02) Diluted $ (2.22) $ 0.17 $ (2.30) $ (0.02) The accompanying notes are an integral part of these consolidated financial statements. - 4 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Other Comprehensive Income (Loss) ($ in thousands, except per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net income (loss) $ (15,976) $ 1,228 $ (16,591) $ (138) Other comprehensive income (loss): Change in unrealized holding gains on securities available for sale arising during the period, net of tax of $74, $81, $195 and $675 320 Reclassification adjustment for net (gains) losses on securities available for sale included in net income (loss), net of tax of $(1), $117, $8 and $290 1 (13) Other comprehensive income (loss) $ (15,853) $ 1,169 $ (16,284) $489 The accompanying notes are an integral part of these consolidated financial statements. - 5 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands, except share data) (Unaudited) For the Nine Months Ended September 30, Common shares issued Shares, beginning of period Common stock issued - - Shares, end of period Treasury shares owned Shares, beginning of period Treasury stock issued Shares, end of period Common stock Balance, beginning of period Common stock issued - - Balance, end of period Additional paid-in capital Balance, beginning of period Common stock issued, net of issuance cost - 2 Stock-based compensation, net 25 15 Balance, end of period Retained earnings Balance, beginning of period Net loss Balance, end of period Treasury stock Balance, beginning of period Treasury stock issued - - Balance, end of period Accumulated other comprehensive income, net Balance, beginning of period Change in unrealized gains/losses on securities available for sale, net of reclassification adjustment Balance, end of period Total shareholders' equity $ 67,871 $ 86,309 The accompanying notes are an integral part of these consolidated financial statements. - 6 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) For the Nine Months Ended September 30, Operating activities Net loss $ (16,591) Adjustments to reconcile net loss to cash provided by operating activities: Provision for loan losses Net amortization of securities Depreciation and amortization Non cash stock-based compensation expense 25 15 Decrease (increase) in deferred income taxes, net Gain on sale of securities, net Loss on sales and write-downs of foreclosed assets Increase in CSV of bank-owned life insurance policies Decrease in prepaid FDIC deposit insurance assessment Decrease in income taxes receivable Change in other assets and other liabilities, net Net cash provided by operating activities Investing activities Activity in available for sale securities: Purchases Sales Maturities and principal collections Loan originations and principal collections, net Proceeds from sales of foreclosed assets Additions to premises and equipment Net cash provided by investing activities Financing activities Net increase in noninterest-bearing deposits Net decrease in interest-bearing deposits Net (decrease) increase in short-term borrowings Net decrease in other borrowings Net decrease in FHLB advances Issuance of common stock, net of issuance costs - 2 Net cash used in financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ 102,976 $ 67,023 The accompanying notes are an integral part of these consolidated financial statements. - 7 - The Savannah Bancorp, Inc. and Subsidiaries Condensed Notes to Consolidated Financial Statements For the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements of The Savannah Bancorp, Inc. (the “Company” or “SAVB”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2012, are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-K for the year ended December 31, 2011.Certain prior period balances and formats have been reclassified to conform to the current period presentation. In preparing the consolidated financial statements in accordance with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the respective balance sheets and the reported amounts of revenues and expenses for the periods presented. Actual results could differ significantly from those estimates. Recent Accounting Pronouncements Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”) amends the Fair Value Measurement topic of the Accounting Standards Codification by clarifying the application of existing fair value measurement and disclosure requirements and by changing particular principles or requirements for measuring fair value or for disclosing information about fair value measurements.The amendments were effective for the Company beginning January1, 2012.The adoption of ASU 2011-04 did not have a material impact on the Company’s financial position, results of operations or cash flows.See Note 6 for the required disclosures. ASU No. 2011-08, “Intangibles - Goodwill and Other (Topic 350) - Testing Goodwill for Impairment” (“ASU 2011-08”), amends Topic 350 to permit entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit.If the carrying amount of the reporting unit exceeds its fair value, then the entity is required to perform the second step of the goodwill impairment test to measure the amount of impairment loss, if any.ASU 2011-08 was effective for annual and interim impairment tests beginning after December 15, 2011, and did not have a significant impact on the Company’s financial statements. ASU No. 2011-11, “Balance Sheet (Topic 210) - Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”) amends Topic 210 to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement.ASU 2011-11 is effective for annual and interim periods beginning on January 1, 2013, and is not expected to have a significant impact on the Company’s financial statements. - 8 - Note 2 - Restrictions on Cash and Demand Balances Due from Banks and Interest-Bearing Bank Balances The Savannah Bank, N.A. and Bryan Bank & Trust (collectively referred to as the “Subsidiary Banks”) are required by the Federal Reserve Bank (“FRB”) to maintain minimum cash reserves based on reserve requirements calculated on their deposit balances.Cash reserves of $601,000, $571,000 and $458,000 are required as of September 30, 2012, December 31, 2011 and September 30, 2011, respectively.At times, the Company pledges interest-bearing cash balances at the Federal Home Loan Bank of Atlanta (“FHLB”) in addition to investment securities to secure public fund deposits and securities sold under repurchase agreements.The Company did not have any cash pledged at the FHLB at September 30, 2012, December 31, 2011 or September 30, 2011. Note 3 - Earnings (Loss) Per Share Basic earnings (loss) per share represents net income (loss) divided by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential dilutive common shares that may be issued by the Company relate solely to outstanding stock options, and are determined using the treasury stock method.For the three months and nine months ended September 30, 2012 and 2011 the Company did not have any dilutive shares. Earnings (loss) per common share have been computed based on the following: For the For the Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands) Average number of common shares outstanding - basic Effect of dilutive options - Average number of common shares outstanding - diluted Stock option shares in the amount of 134,502 and 138,306 at September 30, 2012 and 2011, respectively, were excluded from the diluted earnings per share calculation due to their anti-dilutive effect. Note 4 - Securities Available for Sale The aggregate amortized cost and fair value of securities available for sale are as follows: September 30, 2012 ($ in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value Investment securities: U.S. government-sponsored enterprises (“GSE”) $6 Mortgage-backed securities - GSE State and municipal securities Restricted equity securities - - Total investment securities $ 77,263 $ 2,444 $ (61) $ 79,646 December 31, 2011 ($ in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value Investment securities: U.S. government-sponsored enterprises $- Mortgage-backed securities - GSE State and municipal securities Restricted equity securities - - Total investment securities $ 81,764 $ 1,935 $ (46) $ 83,653 - 9 - Note 4 - Securities Available for Sale (continued) The distribution of securities by contractual maturity at September 30, 2012 is shown below.Actual maturities may differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. ($ in thousands) Amortized Cost Fair Value Securities available for sale: Due in one year or less $- $- Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities - GSE Restricted equity securities Total investment securities $ 77,263 $ 79,646 The restricted equity securities consist solely of FHLB and FRB stock.These securities are carried at cost since they do not have readily determinable fair values due to their restricted nature. The following table shows the gross unrealized losses and fair value of the Company’s investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at September 30, 2012 and December31, 2011.Available for sale securities that have been in a continuous unrealized loss position are as follows: September 30, 2012 Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized ($ in thousands) Value Losses Value Losses Value Losses U.S. government-sponsored enterprises $ 1,996 $- $- $ 1,996 Mortgage-backed securities - GSE - - State and municipal securities - - Total temporarily impaired securities $ 8,973 $ (61) $- $- $ 8,973 $ (61) December 31, 2011 Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized ($ in thousands) Value Losses Value Losses Value Losses Mortgage-backed securities - GSE $ 5,585 $ (35) $- $- $ 5,585 $ (35) State and municipal securities - - Total temporarily impaired securities $ 6,385 $ (46) $- $- $ 6,385 $ (46) The unrealized losses at September 30, 2012 on the Company’s investment in GSE agency and mortgage-backed securities were caused by interest rate increases.The Company purchased those investments at a premium relative to their face amount, and the contractual cash flows of those investments are guaranteed by an agency of the U.S. Government.Accordingly, it is expected that the securities would not be settled at a price less than the amortized cost bases of the Company’s investments.The Company also has three municipal securities with unrealized losses for less than twelve months.Management has reviewed these bonds and believes that the decrease in value is due to interest rate fluctuations and not credit quality.All three of the municipal bonds are rated AA or higher.Because the decline in market value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell the investments and it is not more likely than not that the Company will be required to sell the investments before recovery of their amortized cost bases, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September30, 2012. - 10 - Note 5 - Loans The composition of the loan portfolio at September 30, 2012 and December 31, 2011 is presented below: ($ in thousands) September 30, Percent of Total December 31, Percent of Total Commercial real estate Construction and development $15,918 2.3% $22,675 3.0% Owner-occupied 105,103 110,900 Non owner-occupied 212,853 221,128 Residential real estate - mortgage 282,621 324,365 Commercial 58,834 68,304 Installment and other consumer 9,866 12,306 Gross loans 685,195 100.0% 759,678 100.0% Allowance for loan losses (18,110) (21,917) Net loans $ 667,085 $ 737,761 For purposes of the disclosures required pursuant to accounting standards, the loan portfolio was disaggregated into segments and then further disaggregated into classes for certain disclosures.A portfolio segment is defined as the level at which an entity develops and documents a systematic method for determining its allowance for loan losses. There are four loan portfolio segments that include commercial real estate, residential real estate-mortgage, commercial and installment and other consumer.Commercial real estate has three classes including construction and development, owner-occupied and non owner-occupied.The construction and development class includes residential and commercial construction and development loans.Land and lot development loans are included in the non owner-occupied commercial real estate class or residential real estate segment depending on the property type. The following table details the change in the allowance for loan losses from July 1, 2012 to September 30, 2012 on the basis of the Company’s impairment methodology by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Beginning balance $ 7,599 $ 13,872 $ 1,045 $ 214 $ 22,776 Charge-offs - Recoveries 17 81 38 17 - Provision 11 Ending balance $ 6,560 $ 10,166 $ 1,137 $ 224 $ 18,110 The following table details the change in the allowance for loan losses from January 1, 2012 to September 30, 2012 on the basis of the Company’s impairment methodology by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Beginning balance $ 6,162 $ 14,195 $ 1,271 $ 193 $ 21,917 Charge-offs - Recoveries 53 45 - Provision Ending balance $ 6,560 $ 10,166 $ 1,137 $ 224 $ 18,110 - 11 - Note 5 - Loans (continued) The following table details the change in the allowance for loan losses from July 1, 2011 to September 30, 2011 by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Beginning balance $ 7,053 $ 14,592 $ 1,382 $ 23,523 Charge-offs - Recoveries - 5 10 - Provision Ending balance $ 6,575 $ 14,493 $ 1,312 $ 22,854 The following table details the change in the allowance for loan losses from January 1, 2011 to September 30, 2011 by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Beginning balance $ 4,722 $ 13,582 $ 1,528 $ 518 $- $ 20,350 Charge-offs - Recoveries 20 22 21 - Provision 82 Ending balance $ 6,575 $ 14,493 $ 1,312 $ 392 $ 22,854 The following table details the allowance for loan losses at September 30, 2012 on the basis of the Company’s impairment methodology by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Ending balance $ 6,560 $ 10,166 $ 1,137 $ 224 $ 18,110 Ending balance:individually evaluated for impairment $ 1,597 $- Ending balance:collectively evaluated for impairment $ 4,963 $ 208 $ 14,246 Loans Ending balance $ 333,874 $ 282,621 $ 58,834 $ 9,866 $- $ 685,195 Ending balance: individually evaluated for impairment $- $ 32,872 Ending balance:collectively evaluated for impairment $ 322,670 $ 261,245 $ 58,558 $ 9,850 $- $ 652,323 - 12 - Note 5 - Loans (continued) The following table details the allowance for loan losses at December 31, 2011 on the basis of the Company’s impairment methodology by loan segment: ($ in thousands) Commercial Real Estate Residential Real Estate Commercial Consumer Unallocated Total Allowance for loan losses Ending balance $ 6,162 $ 14,195 $ 1,271 $ 21,917 Ending balance:individually evaluated for impairment $ 1,108 $- $- $ 7,066 Ending balance:collectively evaluated for impairment $ 5,054 $ 1,126 $ 14,851 Loans Ending balance $ 354,703 $ 324,365 $ 68,304 $ 12,306 $- $ 759,678 Ending balance: individually evaluated for impairment $ 10,936 $ 24,941 $- $- $ 36,399 Ending balance:collectively evaluated for impairment $ 343,767 $ 299,424 $ 67,782 $ 12,306 $- $ 723,279 A loan is considered impaired, in accordance with the impairment accounting guidance, when based on current information and events, it is probable that the Company will be unable to collect all amounts due from the borrower in accordance with the contractual term of the loan.Impaired loans include loans modified in troubled debt restructurings (“TDRs”) where concessions have been granted to borrowers experiencing financial difficulties.These concessions could include a reduction in the interest rate on the loan, payment extensions, forgiveness of principal, forbearance or other actions intended to maximize collection. The following is a summary of information pertaining to impaired loans as of and for the period ended September 30, 2012: ($ in thousands) Recorded Investment Unpaid Principal Balance Related Allowance Impaired loans without a valuation allowance Commercial real estate Construction and development $- Owner-occupied - Non owner-occupied - Residential real estate - mortgage - Commercial - - - Installment and other consumer - - Total impaired loans without a valuation allowance - Impaired loans with a valuation allowance Commercial real estate Construction and development 35 35 35 Owner-occupied Non owner-occupied Residential real estate - mortgage Commercial Installment and other consumer 29 Total impaired loans with a valuation allowance Total impaired loans $ 43,995 $ 62,984 $ 4,851 Average investment in impaired loans for the quarter $ 43,246 Income recognized on impaired loans for the quarter Average investment in impaired loans for the nine months $ 45,041 Income recognized on impaired loans for the nine months - 13 - Note 5 - Loans (continued) The following is a summary of information pertaining to impaired loans as of and for the year ended December 31, 2011: ($ in thousands) Recorded Investment Unpaid Principal Balance Related Allowance Impaired loans without a valuation allowance Commercial real estate Construction and development $- $- $- Owner-occupied - Non owner-occupied - Residential real estate - mortgage - Commercial - Total impaired loans without a valuation allowance - Impaired loans with a valuation allowance Commercial real estate Construction and development Owner-occupied Non owner-occupied Residential real estate - mortgage Commercial Installment and other consumer 99 13 Total impaired loans with a valuation allowance Total impaired loans $ 51,711 $ 63,112 $ 8,661 Average investment in impaired loans for the year $ 55,324 Income recognized on impaired loans for the year For the three and nine months ended September 30, 2011, the Company had an average investment of $60,717,000 and $58,123,000, respectively, in impaired loans and recognized interest income of $191,000 and $648,000, respectively, on impaired loans. The following table presents the aging of the recorded investment in past due loans as of September 30, 2012 by class of loans: ($ in thousands) 30-59 days past due 60-89 days past due Accruing greater than 90 days past due Nonaccrual Total past due and nonaccrual Commercial real estate Construction and development
